Citation Nr: 1121981	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-09 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a neck disability.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from May 1988 to March 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In April 2010, the appellant presented testimony at a personal hearing conducted at the Muskogee RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the appellant's claims folder.

The issues of entitlement to service connection for a neck disability and for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not demonstrate that the appellant has a current diagnosis of a low back disability, for VA compensation purposes.


CONCLUSION OF LAW

A low back disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims for entitlement to service connection for a low back disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in June 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79, at 81 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The appellant's VA treatment records from May 2002 and December 2008 have been associated with the claims file.  There is no indication that the appellant has a low back disability.  At the April 2010 RO hearing, the appellant testified that he has not been seen for a low back condition since leaving service.  (See April 2010 RO Hearing Transcript (Tr.) at p. 3).  As there is no evidence of a current disability, the Board finds that an examination is not required.  See McLendon, 20 Vet. App. 81.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

III. Analysis

The appellant is seeking service connection for a low back disability.  At the April 2010 hearing, the appellant stated that he hurt his back while on the USS McArthur in service.  He stated that there were no medical services on the ship so it would not be noted in his service treatment records.  (Tr. at p. 3).  A February 1992 service treatment record reflects that the appellant reported back pain, but he did not return for his appointment.

To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  In this case, other than the appellant's assertions, the record contains no evidence of a diagnosis of a low back disability, at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  Without a current showing of a low back disability, service connection is not warranted in this matter.

The appellant has asserted that he has a current low back disability as a result of service.  The appellant's statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, a low back disability, a disorder which is  typically confirmed by a medical professional and through X-rays, is not, the type of disorder which is susceptible to a lay diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the Board finds that the appellant's assertion that he has a low back disability as a result of service is not probative. As noted above, at the March 2010 hearing the appellant specifically stated that he had not been treated for a low back disability since service.  (Tr. at p. 3).  
   
As there is no evidence that the appellant has a low back disability, the Board concludes that the preponderance of the evidence is against a finding that the appellant has low back disability related to his military service.  As the preponderance of the evidence is against the claim for service connection for a low back disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

In regard to the appellant's claims for entitlement to service connection for a neck disability and headaches, the Board finds that the issues must be remanded for further development.  The appellant was issued a supplemental statement of the case on the issues of entitlement to service connection for a neck injury and headaches in April 2010.  In June 2010, the appellant submitted statements from a friend and his sister, which indicate that the appellant experiences headaches.  Additionally, in July 2010, the appellant was seen for a VA Gulf War examination.  The July 2010 VA examination report reflects that the appellant reported that he had been having headaches for about 17 years about two to three times a week.  He stated that the headaches last from a few hours to all day.  The appellant also reported that he felt pain while turning his neck and sometimes felt dizzy when he turned his neck from side to side.  A cervical spine X-ray report indicates the appellant has degenerative joint disease of the cervical spine.

VA regulations require that pertinent evidence received by the agency of original jurisdiction (AOJ) prior to transfer of the records to the Board after an appeal has been initiated will be referred to the appropriate rating or authorization activity for review and disposition.  If the statement of the case and any prior supplemental statements of the case were prepared before receipt of the additional evidence, a supplemental statement of the case will be furnished to the appellant and his representative unless the additional evidence received duplicates evidence previously of record or the additional evidence is not relevant to the issue on appeal.  38 C.F.R. § 19.37 (2010).  The RO did not readjudicate the appellant's claims and issue another supplemental statement of the case after receiving the new evidence.  The June 2010 statements from the appellant's friend and sister indicate that the appellant experiences headaches.  The July 2010 VA examination report indicates that the appellant reported experiencing headaches for 17 years and that the appellant has degenerative joint disease of the cervical spine.  The evidence is relevant to the issues of entitlement to service connection for a neck disability and entitlement to service connection for headaches.  The RO did not review the evidence and issue a supplemental statement of the case following receipt of the evidence.  Consequently, the claims must be remanded for readjudication of the claims with consideration of the new evidence and the issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.37.

Additionally, the Board finds that the issue of entitlement to service connection for headaches must be remanded for VA examination on the etiology of the appellant's headaches.  As noted above, in McLendon, the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon, 20 Vet. App. 81.  

The appellant contends that he currently has headaches.  As a lay person, he is competent to report that he experiences headaches.  See Jandreau, 492 F.3d at 1377.  The appellant's service treatment records reflect that he was treated for headaches diagnosed as vascular headaches and sinus headaches in service.  (See December 1989, January 1990, and September 1991 service treatment records).  The appellant contends that he has had headaches since service.  Consequently, the Board finds that a VA examination is necessary to determine whether the appellant's headaches are related to service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a VA examination with an appropriate clinician to determine whether it is at least as likely as not that the appellant has headaches that are related to service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

2. Thereafter, readjudicate the issues on appeal of entitlement to service connection for a neck disability and entitlement to service connection for headaches, to include consideration of all the evidence added to the claims folder since the issuance of the April 2010 supplemental statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


